Case 8:19-cv-02979-VMC-AEP Document 37 Filed 08/07/20 Page 1 of 3 PageID 225




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   CATHERINE WEINSTOCK,

         Plaintiff,
   v.                                    Case No. 8:19-cv-2979-T-33AEP

   JASEN LADAIR HARVEY and
   CATHARINE HARVEY,

         Defendants.

   _______________________________/

                                   ORDER

         This matter is before the Court on consideration of

   United States Magistrate Judge Anthony E. Porcelli’s Report

   and Recommendation (Doc. # 36), filed on July 23, 2020,

   recommending that Plaintiff Catherine Weinstock’s Motion for

   Default Judgment against both Defendants (Doc. # 28) be

   denied.

         As of the date of this Order, no objections have been

   filed and the time for filing objections has lapsed. The Court

   accepts and adopts the Report and Recommendation and denies

   Weinstock’s Motion for Default Judgment without prejudice.

   Discussion

         After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,

   reject    or   modify    the   magistrate     judge’s   report    and


                                     1
Case 8:19-cv-02979-VMC-AEP Document 37 Filed 08/07/20 Page 2 of 3 PageID 226




   recommendation.     28    U.S.C.       §   636(b)(1);    Williams   v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

   specific objections, there is no requirement that a district

   judge review factual findings de novo, Garvey v. Vaughn, 993

   F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

   reject or modify, in whole or in part, the findings and

   recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

   reviews legal conclusions de novo, even in the absence of an

   objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

   (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

   1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

         After conducting a careful and complete review of the

   findings, conclusions and recommendations, and giving de novo

   review to matters of law, the Court accepts the factual

   findings and legal conclusions of the magistrate judge.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Report and Recommendation (Doc. # 36) is ACCEPTED

         and   ADOPTED.

   (2)   Plaintiff   Catherine    Weinstock’s      Motion   for   Default

         Judgment against both Defendants (Doc. # 28) is DENIED

         without prejudice.




                                      2
Case 8:19-cv-02979-VMC-AEP Document 37 Filed 08/07/20 Page 3 of 3 PageID 227




   (3)   Weinstock may file an amended complaint within 30 days

         of the date of this Order.

         DONE and ORDERED in Chambers in Tampa, Florida, this 7th

   day of August, 2020.




                                     3
